Name: Council Regulation (EEC) No 806/80 of 26 March 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4 . 80 Official Journal of the European Communities No L 88 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 806/80 of 26 March 1980 laying down certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands Whereas , in order to avoid an interruption of the Community's and the Faroe Islands' reciprocal fishing activities , it is necessary that the Community adopt a new interim regime authorizing Faroese vessels to fish in the Community fishing zone from 16 March to 30 June 1980 ; Whereas , in order to bring this system into force as soon as possible, it is necessary to adopt these interim measures , on the basis of Article 103 of the Treaty, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , and in particular Article 103 thereof, Having regard to the proposal from the Commission , Whereas on 3 November 1976 the Council adopted a set of resolutions concerning certain external and internal aspects of the common fisheries policy ; Whereas the Community on the one hand and the Government of Denmark and the Home Government of the Faroe Islands on the other have signed a Framework Agreement on fisheries ; Whereas the Commission has submitted the Agreement to the Council for approval ; Whereas the Community , the Government of Denmark and the Home Government of the Faroe Islands have held consultations concerning their mutual fishing allocations for 1980 ; Whereas during these consultations the delegations agreed to recommend their respective authorities that they fix certain catch quotas for 1980 for vessels of the other party ; Whereas fishing by Faroese vessels in the fishing zone of the Community is authorized from 1 1 January to 15 March 1980 by Regulation (EEC) No 176/ 80 ( ); Article 1 1 . Fishing by vessels registered in the Faroe Islands in the 200 nautical mile fishing zone of the Member States in the North Sea , Skagerrak, Kattegat, the Baltic Sea , the Labrador Sea , Davis Strait, Baffin Bay and the Atlantic Ocean north of 43 ° N shall be auth ­ orized from 11 January to 30 June 1980 for the species mentioned in Annex I within the geographical and quantitative limits laid down therein and in accordance with the conditions laid down in this Regulation . 2 . Fishing authorized under paragraph 1 shall be limited to the parts of the 200 nautical mile fishing zone lying seawards of 12 nautical miles from the base-lines from which the territorial seas of Member States are measured with the exception that fishing in the SkagCrrak is allowed seawards of four nautical miles from the base-lines of Denmark . 3 . Notwithstanding paragraph 1 unavoidable by ­ catches of a species for which no quota is established in a zone shall be permitted within the limits fixed in the conservation measures in force in the zone concerned .(') OJ No L 22 , 29 . 1 . 1980 , p. 1 . No L 88 /2 Official Journal of the European Communities 1 . 4 . 80 4 . By-catches in a given zone of a species for which a quota is established in that zone shall be counted against the quota concerned . (d ) 10 for fishing ling and tusk in ICES division VI b); (e) 10 for fishing Greenland halibut and redfish in NAFO sub-area 1 and ICES sub-area XIV ; (f) 17 for fishing blue whiting in ICES sub-area VII (west of 12 ° W) and ICES divisions VI a) (north of 56 ° 30' N) and VI b). 3 . Each licence shall be valid for one vessel only . When several vessels are taking part in the same fishing operation , each vessel shall be in possession of a licence . Article 2 1 . Vessels fishing under the quotas established in Article 1 shall comply with the conservation and control measures and all other provisions governing fishing in the zones referred to in that Article . 2 . Vessels referred to in paragraph 1 shall keep a logbook in which the information set out in Annex II is to be entered . 3 . Vessels referred to in paragraph 1 except those fishing in ICES division III a) (') shall transmit to the Commission the information set out in Annex III . This information is to be transmitted according to the rules set out in that Annex . 4 . The registration letters and numbers of the vessels referred to in paragraph 1 must be clearly marked on the bow of the vessels on both sides . 4 . Licences may be cancelled with a view to the issue of new licences . The cancellation shall take effect from the date of the surrender of the licence to the Commission . 5 . Licences issued pursuant to Regulation (EEC) No 1178 /79 of 12 June 1?79 laying down for 1979 certain interim measures for the conservation and management of fishery resources applicable to vessels registered in the Faroe Islands (2) shall remain valid until 15 April 1980 at the latest if the Faroese auth ­ orities so request . Article 3 1 . Fishing within ICES sub-areas IV, VI , VII , XIV and NAFO sub-area 1 , under the quotas established in Article 1 , shall be permitted only where a licence issued by the Commission on behalf of the Community is held on board and where the conditions set out in the licence are observed . 2 . The delivery of licences for the purpose of paragraph 1 shall be subject to the condition that the number of licences valid on any one day shall not exceed : ( a) 18 for fishing mackerel , horse-mackerel and sprat , in ICES sub-areas IV and VI (north of 56 ° 30' N); (b) 22 for fishing Norway pout and sandeel in ICES sub-area IV and ICES division VI a) (north of 56 ° 30' N); (c) 18 for fishing northern deep-water prawn , in NAFO sub-area 1 and ICES sub-area XIV : Article 4 When an application for a licence is submitted to the Commission , the following information shall be supplied : (a ) name of the vessel ; (b ) registration number ; (c) external identification letters and numbers ; (d ) port of registration ; (e) name and address of the owner or charterer ; (f) gross tonnage and overall length ; (g) engine power ; (h) call sign and radio frequency ; ( i ) intended method of fishing ; (j ) intended area of fishing ; (k) species for which it is intended to fish ; ( I ) period for which a licence is requested . (') The Home Government of the Faroe Islands has undertaken to send to the Commission information , broken down by species and by ICES area , concerning catches landed by vessels registered in the Faroe Islands and fishing for the quotas established by this Regulation . O OJ No L 151 , 19 . 6 . 1979 , p. 9 . . 4 . 80 Official Journal of the European Communities No L 88 /3 Article 5 Fishing for the quotas referred to in Article 1 for ling and tusk is allowed only by use of the method commonly known as ' long-lining '. Article 7 The competent authorities of the Member States shall take appropriate steps , including the regular inspection of vessels , to ensure the enforcement of this Regulation . Article 8 Where an infringement is duly established the Member States shall , without delay , inform the Commission of the name of the vessel involved and of any action they have taken . Article 9 1 . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2 . It shall apply with effect from 16 March to 30 June 1980 . Article 6 Fishing in Skagerrak for the quotas referred to in Article 1 is subject to the following provisions : 1 . directed fishing for herring is prohibited from 1 January to 31 March 1980 ; 2 . directed fishing for herring for purposes other than human consumption is prohibited ; 3 . the use of trawl and purse-seine for the capture of pelagic species is prohibited from Saturday midnight to Sunday midnight . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1980 . For the Council The President G. MARCORA No L 88 /4 Official Journal of the European Communities . 4 . 80 ANNEX I Fishing quotas for the period from 11 January to 30 June 1980 (tonnes) Species Area within which fishing is authorized Quantity Herring Skagerrak (') 450 Ling , tusk ICES VI b) 750 Mackerel ICES IV ICES IV O, VI a) ('), VII e), f), g) 1 875 15 750 Horse-mackerel ICES IV, VI a) O , VII e), f), g) 3 750 Norway pout ICES IV, VI a) (3 ) 15 000 (4) ( s) Sprat ICES IV, VI a) ( 3) 1 1 250 (4) Sandeel ICES IV 11 250 Northern deep-water prawn (Pandalus borealis) NAFO 1 C) ICES XIV 1 410 experimental fishery only Blue whiting ICES VI a) O, VI b), VII (') 25 000 Greenland halibut NAFO 1 ICES XIV ] ¢ 190 Redfish NAFO 1 ICES XIV | 375 Other white fish (by-catches only) ICES IV, VI a) (') 565 (') I. united in the west by a line drawn from the lighthouse of Hansholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from there to the nearest coast of Sweden . (') North of 60 ° N and west of 2 ° H. (') North of 56" 30' N. (') This quota may be exceeded by a maximum of 4 Q00 tonnes provided that the total catches of Norway pout, sandeel and sprat do not exceed 37 500 tonnes . C ) Of which no more than 7 500 tonnes in ICES division VI a) north of 56 ° 30' N. (*) South of 68 ° N. ('") West of 12 ° U". 1 . 4 . 80 Official Journal of the European Communities No L 88 / 5 ANNEX II 1 . The following details are to be entered in the logbook after each haul when fishing within the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by Community rules on fisheries : 1.1 . the quantity ( in kg) of each species caught ; 1.2 . the date and the time of the haul ; 1.3 . the geographical position in which the catches were made ; 1.4 . the fishing method used . 2 . The following logbook zone to be used when fishing, within the joint management zone of the Community and Canada in the statistical zone NAFO 0 + 1 . E U R O P E A N C O M M U N IT IE S ' L O G B O O K F O R N A F O S U B -A R E A S 0 + 1 V es se l na m e Si de N o 1 ! 1 ! ! ! I ! D at e N oo n po sit io n (G M T ) D ay M on th Y ea r L at it ud e Lo ng itu de N A F O di vi si on 09 | 1 j 1 1 1 IN 1 1 1 |W 1 1 C o m m u n it ie s li ce nc e N o C an ad ia n li ce nc e N o P o si ti o n at st ar t of to w C at ch by sp ec ie s (k ilo gr am s - ro un d w ei gh t) N um be r T im e to w be ga n (G M T ) I li n e to w fi ni sh ed (G M T ) H o u rs fi sh ed D ep th (m et re s) Iy pl ­ o t ge ar of ne ts o r li ne s us ed M es h s iz e L at it u d e Lo ng i ­ tu de N A F O di vi si on C o d (1 01 ) R ed fi sh (1 03 ) G re en la nd ha lib ut d in ) H al ib ut (1 20 ) R ou nd -n os e gr en ad ie r (1 68 ) C at fi sh (1 88 ) C ap el in (3 40 ) P ra w n (6 39 ) K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t D is ca rd ed K ep t No L 88 / 6 Official Journal of the European Communities 1. 4. 80 D is ca rd ed K ep i D is ca rd ed K ep t D is ca rd ed K ep t Su b- to ta l fo r da y D is ca rd ed K ep t To ta l fo r vo ya ge D is ca rd ed Ro un d w ei gh t( ki lo gr am s) pr oc es se d to da y fo rh um an co ns um pt io n Ro un d we ig ht (k ilo gr am s) pr oc es se d to da y fo rr ed uc tio n T ot al R em ar ks M as te r's si gn at ur e 1 . 4 . 80 Official Journal of the European Communities No L 88 /7 ANNEX III 1 . The information to be transmitted to the Commission and the timetable for its transmission are as follows : 1.1 . On each occasion the vessel enters : 1.1.1 . the 200 nautical mile fishing zone off the coasts of the Member States of the Community which is covered by the fisheries jurisdiction of these Member States ; 1.1.2 . that part of sub-areas 0 and 1 as defined by the Convention on Future Multilateral Cooperation in the North-West Atlantic Fisheries situated in the jurisdiction of Denmark or Canada : ( a ) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species of fish in the hold ; ( c) the date and NAFO sub-area or ICES division within which the captain intends to commence fishing . Where the fishing operations necessitate more than one entry into the zones referred to under 1.1.1 and 1.1.2 on a given day one communication shall suffice on first entry. 1.2 . On each occasion the vessel leaves : 1.2.1 . the zone referred to under 1.1.1 : ( a) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species of fish in the hold ; (c) the quantity ( in kg) of each species caught since the previous transmission ; (d) the ICES division or NAFO sub-area in which the catches were taken ; (e) the quantity ( in kg) of each species transferred to other vessels since the vessel entered the zone and the identification of the vessel to which the transfer was made ; ( f) the quantity ( in kg) of each species landed in a port of the Community since the vessel entered the zone ; 1.2.2 . the zone referred to under 1.1.2 after notification at least 48 hours before the vessel leaves , the information referred to under ( a), (b), (c), ( d ), (e), (f); (g) the quantity ( in kg) of discards specified by species since the previous transmission . 1.3 . At weekly intervals , commencing on the seventh day after the vessel first enters the zones referred to under 1.1.1 and 1.1.2 : ( a ) the information specified under point 1.4 below ; (b) the quantity ( in kg) of each species caught since the previous transmission ; (c) the ICES division or NAFO sub-area in which the catches were made . 1 . 4 . (a) the name, call sign , identification numbers and letters of the vessel name , the name of its master ; (b) the licence number if the vessel is under licence ; (c) the serial number of the message ; (d) identification of the type of message ; (e) the date , the time and the geographical position of the vessel . 2.1 . The information specified under point 1 shall be transmitted to the Commission of the European Communities in Brussels (telex address 24189 FISEU-B) via one of the radio stations listed under point 3 below and in the form specified under point 4 . 2.2 . If it is impossible for reasons of force majeure for the message to be transmitted by the vessel , it mav be transmitted on the vessel 's behalf by another vessel . No L 88 /8 Official Journal of the European Communities 1 . 4 . 80 3 . Name of radio station Call sign of radio station Skagen BlÃ ¥vand RÃ ¸nne Norddeich OXP OXB OYE DAF DAK DAH DAL DAI DAM DAJ DAN Scheveningen Oostende North Foreland Humber Cullercoats Wick Oban Portpatrick Anglesey Ilfracombe Niton Stonehaven Portshead Land 's End Valentia Malin Head Boulogne Brest PCH OST GNF GKZ GCC GKR GNE GPK GLV GIL GNI GND GKA GKB GKC GLD EJK EJM FFB FFU FFO FFC OZN OXF OXI OYS OZM OXJ 22239 LGN LGZ LGL LGQ LGT LGA Saint-Nazaire Bordeaux-Arcachon Prins Christians Sund JulianehÃ ¥b GodthÃ ¥b Central GodthÃ ¥b Holsteinsborg Godhavn Thorshavn Velferdsstasjon FÃ ¦ringerhamn Bergen Farsund Flora Rogaland TjÃ ¸me Alesund 4 . Form of communications The information specified under point 1 concerning the fishing operations in the zones referred to under 1.1.1 and 1.1.2 shall contain the following elements , which shall be given in the following order :  name of vessel ,  call sign ,  external identification letters and numbers ,  serial number of the message for the voyage in question ,  indication of the type of message according to the following code :  message  when entering one of the zones referred to under 1.1.1 and 1.1.2 : IN ,  message  when leaving one of the zones referred to under 1.1.1 and 1.1.2 : OUT,  weekly message : WKL,  the geographical position ,  the ICES division or NAFO sub-area in which fishing is expected to commence, 1 . 4 . 80 Official Journal of the European Communities No L 88/9  the date on which fishing is expected to commence,  the quantity in kg of each species of fish in the hold using the code mentioned in point 5,  the ICES division or NAFO sub-area in which the catches were made,  the quantity (in kg) of each species transferred to other vessels - since the previous transmission ,  the name and call sign of the vessel to which the transfer was made,  the quantity (in kg) of each species landed in a port of the Community since the previous transmission ,  the name of the master,  the quantity (in kg) of each species discarded since the previous transmission using the code mentioned in point 5 only in the case of fisheries operations in the zones referred to under 1.1.2 . 5 . The code to be used to indicate the quantities of fish on board as mentioned in point 4 above : A. Deep-water prawn (Pandalus borealis), B. Hake (Merluccius merluccius), C. Greenland halibut (Reinhardtius hippoglossoides), D. Cod (Gadus morrhua), E. Haddock (Melanogrammus aeglefinus), F. Halibut (Hippoglossus hippoglossus), G. Mackerel (Scomber scombrus), H. Horse-mackerel (Trachurus trachurus), I. Round-nose grenadier (Coryphaenoides rupestris), J. Saithe (Pollachius virens), K. Whiting (Merlangus merlangus), L. Herring (Clupea harengus), M. Sandeel (Ammodytes sp), N. Sprat (Clupea sprattus), O. Plaice (Pleuronectes platessa), P. Norway pout (Trisopterus esmarkii), Q. Ling (Molva molva), R. Other, S. Shrimp (Penaeidae), T. Anchovy (Engraulis encrassicholus), U. Redfish (Sebastes sp), V. American plaice (Hypoglossoides platessoides), W. Squid (Illex), X. Yellowtail (Limanda ferruginea), Y. Blue whiting (Gadus poutassou).